WiNsnow, J.
If the facts are as found by the trial court, the judgment against the garnishees must be affirmed. The facts so found are, in brief, that the garnishees, in consideration of the return to them of the real and personal property held by Charles, and the rescission of the contract of sale, agreed to pay all of the debts of Charles incurred in the business, of which the plaintiff’s debt was one. The plaintiff declined to collect his debt from the garnishees, but elected to sue the original debtor; thereby the unpaid purchase money in the hands of the garnishees became due to Charles, and hence was subject to garnishment. Greene & Button Co. v. Remington, 72 Wis. 648. We have examined the evidence, and find it sufficient to sustain the findings of the trial court. There was much dispute, but it certainly cannot be held thaJ the findings are against the clear preponderance of the evidence. We have found no other questions of sufficient importance to justify a discussion of them.
By the Court.— Judgment affirmed.